       Case 6:19-cv-00326-ADA-JCM Document 17 Filed 12/03/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 KAREN AMOS-SAULSBERRY,

 Plaintiff,                                                       Case No. 6:19-cv-00326

 v.
                                                             Honorable Judge Alan D. Albright
 TEXAN CREDIT CORPORATION,                                 Honorable Magistrate Jeffrey C. Manske

 Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff Karen Amos-

Saulsberry and the Defendant Texan Credit Corporation through their respective counsel that the

above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41.

Each party shall bear its own costs and attorneys’ fees.


Dated: December 3, 2019                               Respectfully Submitted,

KAREN AMOS-SAULSBERRY                                 TEXAN CREDIT CORPORATION

/s/ Alexander J. Taylor                               /s/ Russell R. Smith (with consent)
Alexander J. Taylor                                   Russell R. Smith
Counsel for Plaintiff                                 Counsel for Defendant
Sulaiman Law Group, LTD                               Fairchild, Price, Haley, & Smith, L.L.P.
2500 S. Highland Ave., Ste. 200                       1801 North Street
Lombard, Illinois 60148                               Nacogdoches, Texas 75965
Phone: (630) 575-8181                                 Phone: (936) 569-2327
ataylor@sulaimanlaw.com                               rsmith@fairchildlawfirm.com




                                                  1
      Case 6:19-cv-00326-ADA-JCM Document 17 Filed 12/03/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Alexander J. Taylor
                                                      Alexander J. Taylor




                                                  2
